        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                     IN ADMIRALTY


In The Matter Of
                                                       C.A. No.: 1:17-cv-12473-NMG
WOODS HOLE, MARTHA’S VINEYARD AND
NANTUCKET STEAMSHIP AUTHORITY FOR
EXONERATION FROM AND/OR LIMITATION
OF LIABILITY, CIVIL AND MARITIME



           RESPONDENTS/CLAIMANTS MARISA AND MICHAEL E.
       GREEN’S MEMORANDUM OF LAW IN OBJECTION TO PETITIONER'S
             MOTION SEEKING A PROTECTIVE ORDER [Dkt. 125]

      Respondents/Claimants Marisa Green and Michael E. Green (collectively "Green

Claimants") by and through their undersigned attorneys submit this memorandum of law

in objection to Petitioner's Emergency Motion for Protective Order to Keep Records of

Comprehensive Review Confidential [Dkt. 101] stating in support thereof as follows:

      1.     The Green Claimants object to "Plaintiff's Motion for a Protective Order for

Destruction and/or Return of Certain Confidential Materials Produced in the HMS

Consulting Subpoena Response." [Dkt. 125] There is no factual or legal basis entitling

Petitioner to an Order requiring the destruction of documents and the relief sought is

overly broad. That is, Petitioner hasn't done the hard work of identifying what specific

interviews it asserts contained confidences worthy of the extreme relief being sought.

      2.     Petitioner seeks the destruction of scores of interview notes (all the

interview notes) germane to the instant lawsuit as contained in HMS Consulting and

Technical, LLC's ("HMS") file "Recon Stakeholder Discussions" basically under the color

that these were confidential interviews. The problem is Petitioner makes an insufficient

                                            1
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 2 of 7



showing that it promised confidentiality or that any individual interviewee sought

'confidentiality'. In other words, Petitioner's July 22, 2018 Memorandum regarding

HRM's consulting work did not state that the interviews would be confidential. [Dkt. 125-

3] It never used the word "Confidential." The memorandum stated Petitioner wouldn't

"retaliate" and it implied an opportunity to speak outside the presence of "supervisors or

management" would be available to those interviewees who sought such a situation.

See, Petitioner's July 22, 2018 Memorandum [Dkt. 125-3]. But these interviews weren't

– as far as the Green Claimants can tell – held off campus or at a special location, these

were interviews held during the work day, in the wheelhouse and in the presence of a

union representative and, likely in many instances, the interviewee's co-workers. Plus,

Petitioner doesn't point to any particular interviewee requesting confidentiality or an

opportunity to speak outside the presence of management. Indeed, at times, the

specificity surrounding the interviews as described in the Comprehensive Review of the

Steamship Authority's Operations ("Review") undermines the argument that the

interviewee expected confidentiality or that the interview questions even rise to the level

of being labeled confidential. For instance, in speaking to crew training, the publically

available Review includes this statement:

       "Interviews of some newer crew members revealed that they had never

received any training."

       Review, p. 77. (Emphasis added).

       Clearly, the identity of these personnel lacking training could easily be

determined by Petitioner undermining its blanket assertion of how "confidential" these

interviews were. Likewise, the Review also includes the statement that the interviews



                                             2
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 3 of 7



identified "Reports of personnel being transferred to vessels they haven't operated

for a long time without adequate re-training" which is hardly a fact that anyone BUT

Petitioner would label as a "confidence." Id. at p. 77.

       And these two excerpts show how wrong Petitioner's statement is that the

interview notes have "nothing to do" with the instant lawsuit involving Petitioner's ferry

being driven into a rock jetty. (Petitioner's Memo of Law, p. 7) These two statements

strike right at the issues of privity and knowledge regarding Petitioner's operation of its

ferry service. The opportunity to explore these statements and depose the interviewees

is critically important to the Green Claimants.

       This sort of interview information is important to the Green Claimants in readying

their claims for trial in the instant limitation action. Petitioner's blanket request that

these interview notes be destroyed is draconian and a self-serving effort to avoid drilling

down into the issues of "privity and knowledge" critical to the Green Claimant's burden

and Petitioner's relief should be denied.

       3.      Petitioner also fails to address much less establish whether non-party

HMS believed the interviews were confidential and, if so, that HMS was keeping this

discovery confidential. The fact is, HMS freely produced documents to the Green

Claimants it believed were responsive to the subpoena without any mention of

confidentiality.

       4.      Because of its chilling effect on discovery, the self-critical analysis is rarely

applied. Whittingham v. Amherst Coll., 164 F.R.D. 124 (D. Mass. 1995) (declining to

apply to documents concerning plaintiff in employment discrimination matter where

“there is no evidence that disclosure of these relevant documents would impair



                                               3
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 4 of 7



Defendant’s ability or incentive to conduct affirmative action ... reviews in the future).

       5.     Here, Petitioner's self-critical analysis argument fails because there's been

NO showing that the discovery it seeks to destroy is, in fact, confidential. See, Dowling

v. Am. Haw. Cruises, 971 F.2d 423, 426 (9th Cir. 1992) (To these requirements should

be added the general proviso that no document will be accorded a privilege unless it

was prepared with the expectation that it would be kept confidential, and has in fact

been kept confidential.). Because Petitioner cannot establish 'confidentiality' with

respect to any one interview much less all of them, Petitioner's self-critical analysis

argument fails.

       6.     Again, Petitioner's assertion of a Fair Reporting Privilege must fail

because it presumes (without establishing) that the interviewees were providing

confidential information. That's just not established by Petitioner nor is it a reasonable

understanding of the process. Moreover, the Fair Reporting Privilege is pretty narrowly

constrained to reporting on "official government actions."

       7.     On November 30, 2019, the Green Claimants issued their Subpoena

Duces Tecum to HMS. Prior notice of the issuance of the subpoena was given to all

parties including Petitioner. No objection, qualification much less any concern as to the

Subpoena was received by the Green Claimants from any party.

       8.     The Green Claimants submit the 14 day period to object to a subpoena

pursuant to Fed. Rule Civ. P. 45(c)(2)(B) applies to a party in the underlying action.

Horace Mann Ins. Co. v. Nationwide Mutual Ins. Co., 240 F.R.D. 44, 48 (D. Conn. 2007)

("Nationwide was required to notify all grounds for its objection to the subpoena within

the fourteen day window described in Rule 45(c)(2)(B), and was required to file a full



                                              4
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 5 of 7



privilege log within a 'reasonable time' thereafter."), citing In re DG Acquisition Corp.,

151 F.3d 75, 81 (2d Cir. 1981). And just as occurred in the Horace Mann decision,

months passed before Petitioner filed the instant protective order. That is, the

Subpoena was issued on November 30, 2018 (with notice prior to service given to

Petitioner's counsel) and Petitioner filed its objection on March 20, 2019 some THREE

MONTHS and TWENTY DAYS after issuance of the subpoena. The untimeliness of the

instant relief is reason enough to deny the same.

       The basic contours of the Confidentiality Order that has been circulated will

suffice to address Petitioner's concerns. [Dkt. 101] Indeed, Petitioner has sapped the

Green Claimants of a lot energy and resources over the language of the Confidentiality

Order and it is that instrument which should address any concerns regarding the

protection of the interview notes.

       9.     Finally, should this Court be inclined to find protection is afforded these

discovery notes, the Green Claimants assert that such a ruling should still not apply to a

deponent’s observations and facts as to the Petitioner's operational actions (and

inactions). Accordingly, and even if Petitioner is granted its relief, the Green Claimants

should still be permitted to question the Petitioner's Rule 30(b)(6) Deponent and its

personnel on all of the facts and observations considered in the Review.

       A hearing is requested the Green Claimants.

       WHEREFORE, Marisa and Michael E. Green respectfully request that this

Honorable Court deny the Petitioner's Motion for a Protective Order or, in the

alternative, deny the request at this time pending the parties conferring and attempting

to resolve the issues in the context of the Confidentiality Order and granting such other,



                                              5
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 6 of 7



further and/or different relief as is deemed just and appropriate.

Dated: April 3, 2019

                                          Respondents/Claimants Marisa Green and
                                          Michael Green, by their attorneys:

                                          Fulweiler llc

                                   By:    /s/ John K. Fulweiler
                                          ___________________________
                                          John K. Fulweiler, Esq. (PHV 9/6/2018)
                                          Erin M. McEntee, Esq. (#695395)
                                          W.B. Franklin Bakery Building
                                          40 Mary Street
                                          Newport, RI 02840
                                          (401) 667-0977 -- Telephone
                                          (401) 656-2501 – Facsimile
                                          emcentee@fulweilerlaw.com
                                          Attorneys for Marisa Green and Michael E.
                                          Green

                                          Respondents/Claimants Marisa Green and
                                          Michael Green, by their attorneys:

                                          Karns Law Group

                                          /s/ Robert T. Karns
                                   By:
                                          Robert T. Karns, Esq. (BBO #260160)
                                          6 Valley Road
                                          Middletown, RI 02842
                                          (401) 841-5300 -- Telephone
                                          (401) 846-5999 – Facsimile
                                          robert@karnslaw.com
                                          (sarah@karnslaw.com)
                                          www.karnslaw.com
                                          Attorneys for Marisa Green and Michael E.
                                          Green



                                             6
        Case 1:17-cv-12473-NMG Document 136 Filed 04/03/19 Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, this foregoing document was filed through
the ECF system and it is available for viewing and downloading from the ECF system
such that all appearing counsel have been served with this document by electronic
means.


                                                /s/ John K. Fulweiler
                                                __________________________
                                                John K. Fulweiler, Esq.




                                            7
